OPINION OF THE COURT
Per Curiam.
Paul A. Moore has submitted an affidavit dated March 31, 1992, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Moore was admitted *199to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on October 20, 1971.
Mr. Moore acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning allegations that he converted moneys from an estate account, commingled funds, neglected the handling of an estate, and engaged in a conflict of interest.
Mr. Moore indicates that his resignation is freely and voluntarily tendered, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. He states that he could not successfully defend himself on the merits against disciplinary charges which have been initiated against him by the Grievance Committee based on the aforesaid allegations.
Chief Counsel for the Grievance Committee has recommended that the court accept the resignation. Under the circumstances, the resignation of Paul A. Moore as a member of the Bar is accepted and directed to be filed. Accordingly, Paul A. Moore is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that the resignation of Paul A. Moore is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Paul A. Moore is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Paul A. Moore shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Paul A. Moore is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or. any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.